Citation Nr: 1717941	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for low back muscle spasm disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran had active duty service with the United States Navy from October 1990 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in April 2015, at which time the Board issued a decision denying the Veteran's claim of service connection.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2016 order, granted a Joint Motion for Remand (JMR), vacating the Board's April 2015 decision and remanding the Veteran's appeal for further consideration.  In June 2016, the Board again remanded the Veteran's appeal for further development.

The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the low back did not have its clinical onset in service, within one year of service, and is not otherwise related to his active naval service.

2.  It is reasonably shown that the Veteran's separate condition of recurrent episodes of low back pain with muscle spasms began in service and has persisted since that time.




CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or aggravated in active naval service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a separate low back disability, diagnosed as muscle spasms, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in January 2012 complied with VA's duty to notify the Veteran with the service connection claim adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

Regarding VA's duty to assist, the RO obtained service personnel records (SPRs), service treatment records (STRs), VA and private treatment records in furtherance of his claims. 

The Veteran was afforded a new, adequate VA examination in July 2016.  The VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, VA's duty to inform and to assist the Veteran is met.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the outset, a low back spasm disorder is not one of the enumerated chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service do not apply here for that particular disorder.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a), may still qualify for service connection under the three-element test for disability compensation listed in 38 C.F.R. § 3.303(a).  Walker, 708 F.3d at 1338-39.

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

III.  Low Back Disability

The Veteran asserts that his low back disability is due to his naval service.  Specifically he claims that he injured his low back while performing maintenance on an anchor chain aboard ship.

The Veteran's STRs show that in April 1991, he declined having back problems.  He has also made lay statements that he did not have back problems prior to entering service.  February 1992 STRs show that the Veteran reported pain in his lower back which began after bending over to roll up his pant leg.  The medical officer assessed that the cause of the back pain was mechanical lumbar-sacral muscle strain.  During the subsequent two days, the STRs show that the Veteran also received a diagnosis of muscle spasms (reported as worsening when he got out of his rack) in the lumbosacral region of the back.  At separation in May 1992, the Veteran did not report recurrent back pain as a problem and stated he was "in good health;" In fact, at his Report of Medical History at separation in May 1992, the Veteran specifically denied "recurrent back pain," "arthritis," and "neuritis."  The May 1992 clinical evaluation of the spine at separation was normal despite a notation of "acute L-S strain in January 1992."

Post-service treatment records reflect complaints of back strain beginning in 1998.  Although the Veteran reported in February 1998 (during treatment for lower back muscle spasms brought on after a sneeze) that the low back pain had been "going on and off for some time," the time period he referenced is unclear.  There is no medical records evidence of a back complaint between 1992 and 1998.  The Veteran reported that he could not afford regular medical treatment just after leaving the service.  An MRI dated February 1998 showed minimal narrowing of the L4-L5 interspace.  In June 1998, the Veteran sought treatment for back pain which had been going on for two weeks.  The Veteran was diagnosed with degenerative disc disease after a June 1998 MRI.  In early July 1998, a private medical record shows the Veteran continued to seek treatment for low back pain and stated that it was a result of mowing the lawn about five to six weeks earlier.  In September 2000, the Veteran reported back pain again.  In February 2001, private medical records show the Veteran sought treatment for low back pain after he threw out his back, saying he had similar ongoing episodes for the past few years and that his back "goes in and out."  In August 2009, the Veteran sought chiropractic treatment for the lower back, reporting pain "at times."  The Veteran's wife attests that his low back has caused recurrent episodes of pain to the extreme that she once found him lying on the floor after a couple of hours during which time he had wet himself.  After taking the Veteran to the hospital following that incident (of which she stated there have been "many more"), the Veteran's wife stated that the Veteran received epidural shots in his spine, which is corroborated by medical treatment records from August 1998.  A letter from a private chiropractor dated August 2013 reported that the Veteran had sought treatment from their office since 2001 for lower back discomfort since a previous injury years before.

The July 2016 VA examination notes that the Veteran has a diagnosis of degenerative arthritis and degenerative disc disease of the low back.

      a.  Degenerative Disc Disease

The Board finds that entitlement to service connection for degenerative disc disease has not been established.  The Veteran's STRs fail to show an event or incident in service that resulted in a chronic, arthritic condition like degenerative disc disease.  There is also no probative evidence showing that degenerative disc disease of the low back manifested within one year of separation from service.

The earliest evidence of record diagnosing degenerative disc disease in the lower spine was in 1998, six years after the Veteran's separation from service.  The evidence shows that the Veteran was not diagnosed with degenerative disc disease during service.  There is not a recorded in-service trauma that has been related to development of degenerative disc disease of the low back.  Post-service, the Veteran states that the back pain began while working on an anchor chain, while the contemporary STRs report that at the time the Veteran said the pain began after bending over to roll up his pant leg.  Regardless of what initiated the low back pain during service, the record shows that the Veteran was treated for an acute lumbosacral strain with muscle spasms during service, which resolved prior to separation.  At separation, the Veteran reported no recurrent back pain and stated he was "in good health," while the medical examiner noted a normal spine.  In July 2016 the VA examiner noted that the Veteran's "symptoms in service were of a soft tissue musculoskeletal etiology...unrelated to bone and disc problems involving his spine which developed later in life."  Medical records show that the Veteran was treated for lower back pain in early 1998 after sneezing and again a few months later when back pain developed after the Veteran was mowing the lawn.  In 2001, the Veteran reported that he had similar lower back episodes for the previous few years, which would relate back to about 1998.  There is no probative evidence of continuity of symptoms for degenerative disc disease of the low back following his naval service.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (holding a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service.).

In February 2014, the Board deemed the June 2012 VA examination to be inadequate and remanded the claim to obtain a new VA examination.  The January 2016 JMR found the subsequent April 2014 VA examination to be inadequate.  Another VA examination was performed in July 2016.  The Board finds that, at a minimum, the July 2016 VA examination is adequate and is in substantial compliance with the related June 2016 Board remand.  The July 2016 VA examination report was based on review of the Veteran's medical history along with an interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the July 2016 VA opinion that concluded that the arthritis and degenerative disc disease were less likely than not incurred in or caused by service.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Importantly, the July 2016 VA examination and opinion, in making this determination, considered the Veteran's lay assertions regarding the onset of his low back problems.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Veteran has provided competent medical evidence to rebut the opinion against the claim for degenerative disc disease of the low back, however the Board finds the probative weight of the VA opinion and medical records outweighs that of the private opinion dated August 2013 which refers in general terms to joint deterioration and does not specifically reference the Veteran's medical records nor provide a detailed rationale of whether and how an unspecified injury 20 years earlier is connected to the Veteran's current degenerative disc disease of the low back.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  In addition, the Court has held that a medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Also, a medical opinion must be supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In reaching the above conclusion, the Board has not overlooked the Veteran's statements supporting his claims.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to low back pain, but not to diagnose arthritis or degenerative disc disease.  Based on the long history of medical treatment for low back pain and the statement from the Veteran's wife, the Veteran's statements regarding long term back pain are credible.  The general principle that trauma may lead to degenerative changes is commonly known, however the Veteran's testimony that degenerative changes in his spine are related to his service are far outweighed by medical evidence and opinions to the contrary.  Once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the July 2016 VA examiner's report that the low back strain during service was of a musculoskeletal etiology which is unrelated to the later diagnosis of degenerative disc disease is more probative than the Veteran's lay statements.  The VA examiner was able to review the overall record, including the Veteran's lay history and opinions.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for degenerative disc disease of the low back.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




      b.  Low Back Spasm Disorder

The Board has recharacterized the low back issue on appeal into two separate issues in order to provide the Veteran with adequate consideration for his multiple low back diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  In this regard, the Court has held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has further held that a claimant may generally satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board concludes that bifurcating the low back disorder claim into two separate issues for independent adjudication is the most proper way of handling the Veteran's appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

In the present case, current episodes similar to the low back spasms related to the mechanical back strain for which the Veteran was treated in service have required continuous long term treatment.  The Board finds that entitlement to service connection for a low back spasm disorder has been established.

As outlined above, STRs show the Veteran had a lower back strain with muscle spasms in service which required multiple days of treatment.  Post-service, the Veteran credibly reported a continuation of these episodes of lower back pain on a periodic basis and stated he was unable financially to obtain normal medical treatment until years after separation from service, at which point he was diagnosed with muscle spasms in February 1998.  The Veteran's wife stated the Veteran continued to have episodes involving muscles spasms that were debilitating.  The most recent private medical opinion dated August 2013 states the Veteran has been treated at their facility since 2001 for low back discomfort.  In July 2016 the VA examiner noted that the Veteran's "symptoms in service were of a soft tissue musculoskeletal etiology...unrelated to bone and disc problems involving his spine which developed later in life."

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from lower back pain and debilitating episodes ever since service.  See 38 C.F.R. § 3.303(a),(d).  His competent and credible statements with regard to suffering in-service low back symptoms are supported by, as well as consistent with, the findings in his STRs.  The medical evidence of record documents that, since his naval service, he has been treated for low back pain and on occasion has been given a diagnosis of muscle spasms.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing low back pain ever since his service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's intermittent back spasms and his naval service.  In granting the Veteran's claim, the Board emphasizes that certain medical conditions such as muscle spasms can exhibit "active and inactive stages" with recurrent flare-ups, followed by periods of remission.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Resolving doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible lay statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's recurrent lower back muscle spasms began in service and have persisted since that time.  Accordingly, service connection for a low back muscle spasm disorder is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for degenerative disc disease of the low back is denied.

Entitlement to service connection for a low back muscle spasm disorder is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


